DETAILED ACTION
Claims 2, 13-15, and 17 are canceled.  A complete action on the merits of pending claims 1, 3-12, 16, and 18-20 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
	Acknowledgment is made to applicant’s amendments filed 8/16/21.  Applicant’s amendments overcome the claim objections and 112 rejections set forth in the previous office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 12, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock US 20130289557 (Hancock) in view of Gilboa US 20080167639 (Gilboa), Chiu US 20060289528 (Chiu).
Regarding claims 1 and 12, Hancock teaches: an electrosurgical apparatus (Hancock 0062 Fig. 1 100, 0109 0114 (states that all of the instrument tips i.e. Fig. 1 Fig. 4 may be used for electrosurgical instrument Fig. 5 232) for delivering radiofrequency (RF) energy and microwave energy (Abstract and 0011) into lung tissue (Hancock 0001) the electrosurgical apparatus comprising: a) a generator for generating RF energy and microwave energy separately or simultaneously (Hancock 0011 0055 0126 generator not shown in figures); c) an electrosurgical instrument comprising: a coaxial cable (Abstract Fig. 1 104) connected to the generator (Hancock 0061 generator not shown in figures) and arranged to convey RF energy and microwave energy 

Gilboa, in the same field of endeavor, teaches a bronchoscope (Fig. 1100) for introducing electrosurgical tools (Fig. 2b 210) into the lung (0003 0005) an electromagnetic navigation bronchoscope having a steerable instrument cord (0003 the steerable guide Fig. 1 120 is inserted into the working or instrument channel of the bronchoscope Fig. 1 122) for non-percutaneous insertion into a patient's lungs (0072 Fig. 1100), the instrument cord (Fig. 1 122) having an instrument channel (the instrument channel is the sheath 0073 Fig. 1122 that accepts steerable guide Fig. 1 120 or instrument Fig. 2c 250) running along its length (0073 0074 Fig. 1100). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical apparatus of Hancock with the steerable electromagnetic navigation bronchoscope of to navigate the branched airways of the lungs to the targeted region desired (0003 0004).
Giboa does not explicitly teach wherein the first conductive element and the second conductive element form a plurality of radiating slots formed by removing the outer conductor from a plurality of circumferential regions of the coaxial cable to expose the dielectric material. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical apparatus of Hancock in view of Gilboa with the plurality of aperture slots of Chiu as the number and size of the aperture slots allow for both phase and amplitude manipulation of the microwave energy emitted from the device (Chiu 0028 and Fig. 1(a)).
Regarding claim 3, Hancock teaches wherein the both coaxial cable and the radiating tip portion have a maximum outer diameter equal to or less than 1.9 mm (0061).
Regarding claim 16, Chiu teaches wherein the plurality of radiating slots include a proximal slot having a length of about one tenth of a wavelength of the microwave energy ln the dielectric material, a distal slot having a length of about one tenth of a wavelength of the microwave energy in the dielectric material, and an intermediate slot between the proximal slot and the distal slot, the intermediate slot having a length of about one quarter of a wavelength of the microwave energy ln the dielectric material (0102 0103 0104 0114 Figs. 2A and Fig. 2B).
Regarding claim 18, Hancock teaches wherein the first conductive element and the second conductive element both extend to a distal face of the radiating tip portion (Fig. 1 104 and 106 116).
Regarding claim 19, Hancock teaches wherein the inner conductor (106 with distal radiating blades 116 and 118 extend beyond the distal face of the coaxial cable 104) of the coaxial cable is exposed at the distal face of the radiating tip portion (Fig. 1 106 116 118).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Gilboa and Chiu, as applied to claim 1 above, and further in view of Feldberg US 20100286687 (Feldberg).
Regarding claim 4, Hancock, Giboa, and Chiu do not explicitly teach wherein the coaxial cable is arranged to exhibit a loss of 2 dB/m or less when conveying the microwave energy. 
Feldberg, in an analogous device, teaches wherein the coaxial cable is arranged to exhibit a loss of 2 dB/m or less when conveying the microwave energy (0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical apparatus of Hancock in combination with Gilboa, and Chiu with the low loss coaxial cable of Feldberg in order to achieve the desired radiation pattern when the apparatus is exposed to high water content tissue structures (Feldberg 0036).
Claims 5-8, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Gilboa, and Chiu, as applied to claim 1, and further in view of Hancock US 20130274733 (Hancock 733).
Regarding claim 5, Hancock, Gilboa, and Chiu do not explicitly teach wherein the generator is arranged to deliver RF energy and microwave energy to cause tissue ablation at the radiating tip portion according to an energy delivery profile.
Hancock, in the same field of endeavor, teaches wherein the generator is arranged to deliver RF energy and microwave energy to cause tissue ablation at the radiating tip (Hancock 733 Abstract and 0011 0085, the distal active tip Fig. 4A 232 234 may be the antenna structure of Fig. 1 and 2, that act to radiate RF and microwave energy into the tissue) portion according to an energy delivery profile (Hancock 733 0088 teaches a delivery profile for each type of energy that may be configured to the corresponding action it performs). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical apparatus of Hancock in combination with Gilboa, and Chiu with the energy delivery profile of Hancock 733 in order to configure the device to perform separate actions such as cutting and coagulation (Hancock 0088).
Regarding claim 6, Hancock 733 further teaches wherein the energy delivery profile (0088 teaches an energy profile tor RF energy configured lo the corresponding action it performs) comprises an initial portion consisting solely of RF energy (0015 teaches a first electrical step comprising applying only RF energy).
Regarding claim 7, Hancock 733 teaches wherein the energy delivery profile (0088 teaches an energy profile for microwave energy configured to the corresponding action it performs) comprises a microwave ablation portion comprising pulsed 
Regarding claim 8, Hancock 733 teaches wherein the pulsed microwave energy comprises a series of ON portions in which the microwave energy ls delivered separated by a series of OFF portions where the microwave energy ls not delivered, and wherein RF energy ls delivered in one or more of the OFF portions (0015 teaches a first electrical step applying only RF energy and a second electrical step applying only microwave energy, 0088 teaches a series of alternating or offset pulses in which RF energy is applied in a series of pulses and during the OFF states of RF energy application the microwave energy is applied).
Regarding claim 11, Hancock 733 teaches wherein the energy delivery profile comprises a portion in which the microwave energy is delivered (0088 teaches an energy delivery profile that delivers microwave energy), the generator being arranged to modulate the microwave energy at a frequency corresponding to the RF energy (0061 0062 teach a diplexer and filters that modulates or shifts the RF and microwave frequencies to correspond to one another).
Regarding claim 20, Hancock 733 teaches wherein the first conductive element and the second conductive element are formed on a pair of jaws arranged to enclose a portion of tissue (733 0084 teaches the first and second conductive elements disposed 011 the jaws Fig. 48 232 234 which are used to enclose portions of tissue),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Hancock, Gilboa, and Chiu as above with .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Gilboa, Chiu, and Hancock 733, as applied to claim 5, and further in view of, Behnke US 20100298822 (Behnke).
Regarding claim 9, Hancock, Gilboa, Chiu, and Hancock 733 does not explicitly teach wherein the generator is arranged to detect the impedance of tissue at the radiating tip portion, and wherein the energy delivery profile ls adjustable based on the detected impedance.
Behnke, in the same field of endeavor, teaches wherein the generator is arranged to detect the impedance of tissue at the radiating tip portion, and wherein the energy delivery profile ls adjustable based on the detected impedance (0010 0043 Fig. 5 544 530),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical apparatus of Hancock in combination with Gilboa, Chiu, and Hancock with the impedance detection and adjustable energy profile of Behnke in order to determine whether or not the ablation is complete (Behnke 0010).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Gilboa, Chiu, Hancock 733 and Behnke, as applied to claim 9, and further in view of Prakash US 20070198006 (Prakash).
Hancock, Gilboa, Chiu, Hancock 733 and Behnke teaches wherein the energy delivery profile comprises a first portion consisting solely of RF energy followed by a 
Hancock, Gilboa, Chiu, Hancock 733 and Behnke does not explicitly teach wherein the generator is arranged to switch to the second portion when the tissue impedance ls determined to exceed a predetermined threshold (Prakash 0106 0107 Fig. 20B teaches the tissue impedance threshold cutoff for RF energy to then only deliver microwave energy when that threshold is reached). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical device of Hancock in combination with Gilboa, Chiu, Hancock, and Behnke with the generator arranged to switch between energy profiles of Prakash in order to choose between a cutting or ablating functionality (Prakash 0107 0109 Fig. 20B).
Response to Arguments
Applicant's arguments filed 8/19/21 have been fully considered but they are not persuasive. The applicant argues that Hancock cannot be combine with Giboa since the diameter of the tube in Hancock is 3.1 mm.  The examiner disagrees with this assertion.  First, in par. [0060] of Hancock the carrier tube is less than 2.5 mm to facilitate entry into an endoscope.  Further, Hancock’s concern with sizing tubes to facilitate passage into a scoping device further strengthens the combination, since motivation for sizing is not only presented in the additional references but also the primary reference.  The applicant then states that Hancock is not concerned with the lungs but rather the liver and spleen.  Using the device in the lungs is intended use of the device, a recitation of .
The applicant further argues that Giboa cannot be combine since it is only using either RF or microwave energy.  In response to applicant's argument that Giboa cannot be combine with Hancock because of a single energy type, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combination does not rely on changing Hancock to a single energy type.
Next, the applicant argues that the combination of Hancock with Chiu was made with hindsight reasoning.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further, while in Chiu the conductors might have been striped to expose the 
Last, the applicant argues that Chiu cannot be combine because it pertains to the heart (see above regarding Giboa and the lungs) and how Chiu is only using microwave energy (see above regarding Giboa using a single energy).  Therefore, the arguments presented by the applicant are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794